Citation Nr: 1617369	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a lung disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for migraines, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.

The Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge, but withdrew his request for a hearing.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

After the statement of the case, and both before and after the case was certified and transferred to the Board, additional evidence consisting of treatment records has been added to the Veteran's electronic claims file.  As such evidence is either not pertinent to the issues being decided or is cumulative or duplicative of the evidence already considered by the RO, a remand for consideration of such evidence is not necessary.  38 C.F.R. § 19.37 (2015). 

The issues of service connection for a lung disorder, migraines, a stomach disorder, and a respiratory disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a chronic fatigue disorder at any time since filing his claim for compensation.

2.  The Veteran has not had chronic sleep apnea at any time since filing his claim for compensation.


CONCLUSIONS OF LAW

1.  Fatigue was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

2.  Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in May 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination in furtherance of his claims.  A pertinent VA examination for the issue of service connection for fatigue was obtained in November 2012.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of service connection for fatigue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that a medical opinion on the question of service connection for sleep apnea is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has a diagnosed disability or symptoms of a disability or that he incurred an event, injury, or disease in service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). 
A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Fatigue

The Veteran's STRs include his June 1994 separation examination, which revealed clinically normal pertinent systems.  In his report of medical history, the Veteran denied symptoms such as frequent trouble sleeping.  There is no indication in the Veteran's STRs that he was diagnosed with a fatigue disorder or had any complaints of fatigue.  His DD 214 confirms that he was stationed in Southwest Asia.

Post-service medical records show complaints of fatigue.  See, e.g., May 2010 urology consult.  A November 2011 psychiatric treatment record shows that the Veteran slept excessively and had low energy.  However, the Veteran's treatment records do not show a diagnosed fatigue disorder such as chronic fatigue syndrome.  

The Veteran was afforded a VA examination in November 2012.  He was diagnosed with fatigue.  The Veteran reported the onset of fatigue in 1994 after returning from the Gulf region.  The examiner noted that the Veteran was diagnosed with HIV in 2009.  The examiner reported that the Veteran did not have any findings, signs, and symptoms attributable to chronic fatigue syndrome.  The examiner opined that the Veteran had a diagnosable chronic multi-symptom illness with a partially explained etiology.  The examiner reported that the Veteran's blood count was unremarkable.  The examiner noted that the Veteran worked full-time and attended to his daily activities without difficulties.  The examiner reported that the Veteran had medical condition such as depression, insomnia, and HIV, which were likely to cause fatigue.  The examiner opined that it was less likely as not that the Veteran's claimed fatigue was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

Based on a review of the evidence, the Board concludes that service connection for fatigue is denied.  Although the Veteran had service in Southwest Asia, a fatigue disorder, including chronic fatigue syndrome, has not been shown at any time since the claim for service connection.  Although the Veteran was diagnosed with "fatigue" at the VA examination, the examiner opined that the Veteran's medical condition, such as depression, insomnia, and HIV were likely to cause fatigue.  A fatigue disorder, such as chronic fatigue syndrome, has not been diagnosed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a fatigue disorder at any time during the appeal period.  

The Veteran is competent to report having fatigue.  However, notwithstanding the Veteran's contentions, the evidence of record does not show a fatigue disorder other than impairment associated with the Veteran's medical condition such as depression, insomnia, and HIV.  The examiner specifically reported that the Veteran did not have any findings, signs, and symptoms attributable to chronic fatigue syndrome.  To the extent that the Veteran claims that his fatigue is due to an undiagnosed illness, the November 2012 VA examiner's opinion shows that there is a partially explained etiology.  The examiner further opined that the Veteran's claimed fatigue was less likely as not related to a specific exposure event during service.  As the opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  It is also uncontradicted.  There is no medical evidence of record to indicate that any fatigue experienced by the Veteran is due to an undiagnosed illness.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a fatigue disorder - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

At no time since the Veteran filed his claim for service connection for fatigue in April 2010 has a fatigue disorder been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for fatigue.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for fatigue is denied.  See 38 U.S.C.A §5107 (West 2014).  

	2.  Sleep Apnea

The Veteran's STRs include his June 1994 separation examination, which revealed clinically normal pertinent systems.  In his report of medical history, the Veteran denied symptoms such as frequent trouble sleeping.  There is no indication in the Veteran's STRs that he was diagnosed with sleep apnea or experienced any symptoms associated with sleep apnea.  

Post-service medical records are silent for any diagnosis of sleep apnea.  The Veteran has not provided any information regarding a diagnosis of sleep apnea.  

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is denied.  Although the Veteran had service in Southwest Asia, sleep apnea has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of sleep apnea at any time during the appeal period.  

The Veteran is competent to report having trouble sleeping.  However, notwithstanding the Veteran's contentions, the evidence of record does not show any diagnosis of sleep apnea.  No medical professional has provided any opinion indicating that the Veteran has sleep apnea or any symptoms of sleep apnea.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of sleep apnea - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

At no time since the Veteran filed his claim for service connection for sleep apnea in April 2010 has sleep apnea been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A § 5107.  


ORDER

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for sleep apnea is denied.  


REMAND

Regrettably, a remand is necessary for the remaining issues.  The Veteran was provided a VA examination in November 2012.  He was diagnosed with recurrent bronchitis, tension headaches, Helicobacter (H.) pylori, and chronic diarrhea.  Negative nexus opinions for all diagnoses provided.  However, the examiner only opined that those diagnoses were not related to Gulf War exposure.  The examiner did not provide an opinion as to whether those diagnoses had their onset during the Veteran's military service.  In this regard, the Veteran's STRs show complaints of an upset stomach as well as headaches in May 1994.  He reported having headaches since service to the examiner and also reported having bronchitis since 1995.  Therefore, the Board finds that the opinions are not adequate and a remand to obtain an addendum medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Atlanta VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the November 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the diagnosed recurrent bronchitis, tension headaches, H. pylori, and chronic diarrhea had their onset in service.  

The examiner should address the Veteran's STRs showing stomach complaints and headaches in May 1994 as well as the Veteran's reports of having headaches since service and bronchitis since 1995.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


